Citation Nr: 0726470	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The veteran testified at a hearing before the 
undersigned at the RO (i.e. a Travel Board hearing) in May 
2007.  


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
service and there is no credible supporting evidence that 
currently diagnosed PTSD as a result of an inservice 
stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he suffers from PTSD as a result of 
the stresses of serving in the Republic of Vietnam.  

Initially, it is noted that the veteran's service medical 
records are negative for any treatment of psychiatric 
disorders, including PTSD, during service.  His August 1968 
entrance examination found him to be qualified for enlistment 
with no psychiatric abnormalities, and no psychiatric 
disorders were found at his August 1970 separation 
examination.  

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is a February 1988 private 
medical examination conducted after the veteran slipped and 
fell at work.  The diagnoses were adjustment disorder with 
mixed emotional features (depression and anxiety) and pre-
existing chronic PTSD, secondary to service in Vietnam.  

In an October 1993 medical evaluation in conjunction with a 
Bureau of Workers' Compensation claim, he reported that his 
back pain affected his moods, and he worried about his 
future.  There was no suicidal ideation, paranoid ideation, 
or avoidant behavior.  There was some somatic preoccupation 
and psychological factors affecting his physical condition.  
He was oriented in three spheres and in contact with reality.  
His memory and concentration were normal, and his insight and 
judgment were appropriate.  The physician found that the 
veteran had reached maximum medical improvement and that no 
fundamental psychological change could be expected with any 
reasonable medical probability despite continuing treatment.  

In an April 1994 private medical report, the veteran 
complained of feeling very frustrated, depressed, tense, and 
anxious.  He reported that his nerves were bad and he worried 
about the future.  Examination revealed slight psychomotor 
retardation and depressed affect.  The veteran had a sense of 
impending doom and complained of insomnia, occasional early 
morning awakening, appetite disturbances, and weight gain.  
He appeared anxious and tense and complained of impaired 
memory.  There were no hallucinations or delusions.  He 
reported loss of pleasure in daily activities and episodes of 
weeping.  He stated that he felt uncomfortable around people 
and that his life had become confused and disorganized.  The 
physician found that the veteran had adjustment reaction of 
adulthood with depression and anxiety and that it was 
directly a result of his work injury.  An October 1994 
private medical report reflects diagnoses were schizo-
affective disorder and dysthymia.  

A March 1995 private medical report revealed that the veteran 
was diagnosed with major depression, rule out dysthymic 
disorder, and personality disorder with mixed features.  

A June 1996 letter from the veteran's private physician 
showed that the veteran had been extremely depressed at his 
first psychiatric interview.  He had also reported suffering 
from flashbacks and nightmares of his experiences in Vietnam, 
which had significantly interfered with his daily 
functioning.  He had complained of insomnia and paranoia and 
was socially withdrawn.  The doctor opined that although the 
veteran's depression was a result of his work injury, he felt 
that he was suffering PTSD as a result of his Vietnam 
experiences.  Upon VA examination in July 1996, the veteran 
was found to have a flat affect but was pleasant and 
cooperative for the examination.  The examiner found no 
evidence of a sensory deficit in either upper or lower 
extremities.  The veteran was diagnosed with depression, and 
the examiner opined that the depression was not related to 
service because it had occurred after dismissal from the 
military.  

Private medical reports dated from October 1996 to August 
2001 show that the veteran was treated for symptoms of 
depression and anxiety with psychotherapy and psychotropic 
medication.  

In an October 2001 VA medical report, the veteran had a 
telephone screening for PTSD.  He was found to be positive 
for combat trauma and had many symptoms of PTSD.  At a 
February 2004 VA PTSD screening session, the veteran reported 
that although he never fired his rifle during service, he 
witnessed wounded soldiers with mangled body parts coming off 
of Medivac helicopters.  He also stated that he witnessed 
Vietnamese prisoners of war being restrained by logs and 
cords, which he felt was inhumane treatment.  He reported 
frequent daily thoughts about bombing images and the 
capturing of soldiers in Vietnam.  He felt guilty that he 
never fired his rifle.  He reported that although he did 
socialize sometimes, he generally avoided crowds and had few 
friends.  The veteran was referred to the PTSD therapy 
sessions.  

In a March 2004 VA medical report, the veteran complained of 
experiencing flashbacks and intrusive thoughts about dead 
bodies and faces of people who died in Vietnam.  He also 
reported constant feelings of depression.  The physician 
diagnosed the veteran with PTSD and major depressive 
disorder.  VA medical reports dated from March 2004 to 
January 2005 showed that the veteran received treatment for 
PTSD.  

The veteran testified before a Decision Review Officer in 
June 2004.  He testified that he served as a wireman during 
service, and his duty was to keep communication up between 
the foxholes and the command post.  He testified that he 
served in Landing Zone (LZ) Baldy and that they were under 
attack about three to four times a week.  He stated that he 
witnessed people being killed around him, dead bodies, 
wounded body parts, and prisoners of war with logs around 
their necks.  He reported that he witnessed the shooting 
death of a fellow soldier nicknamed "Chief" at the hands of 
another soldier, Mark Benair.  He further testified that he 
feared for his life the first day he arrived in Da Nang when 
his convoy was attacked before they were issued any gear or 
weapons.  He reported having guilty feelings about never 
firing his rifle, sleep disturbances, intrusive thoughts, and 
nightmares of all the wounded and dead bodies.  He stated 
that he self-medicated himself with drugs and alcohol from 
1970 to 1985.  He testified that he had impaired 
concentration and memory and that he suffered from visual 
hallucinations of dead people and prisoners of war.  He also 
stated that helicopters and the smell of gasoline triggered 
memories of Vietnam.  He explained that he had trouble 
getting close to people because he did not trust anyone.  He 
reported avoiding crowds because he felt that he always had 
to be on his guard.  He further testified that he watched a 
village get bombed and burned one night, and that around 
Christmas time in Vietnam, the fuel dump was hit when his 
regiment was under attack.      

As noted above, the veteran also testified at a Travel Board 
hearing in May 2007.  He testified that he was assigned to 
the 7th Marine Regiment at LZ Baldy as a wireman.  He 
described being attacked the first night he arrived in Da 
Nang.  He testified that he patrolled the perimeter a few 
times, and his unit was hit every couple of days with small-
arms fire and rockets.  He reported that he would see wounded 
and dead bodies brought in on helicopters every two days, if 
not every day.  He further testified that when he saw the 
face of a woman who was the first Iraqi prisoner on 
television, the expression of fear on her face triggered a 
flashback to the fear he saw in the faces of Vietnamese 
prisoners.  He reported that he used drugs to cope with his 
experiences.  He also stated that when he returned home after 
service, he was a different man, and this led to his divorce.     

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran 
alleged stressors have been adequately confirmed (that is not 
to say that the above described evidence would be sufficient 
to provide a link between the diagnosis and alleged stressor, 
just that it is sufficient to show a diagnosis).  

That said, it is noted that his service personnel records 
list his military occupational specialty as wireman, and show 
that he received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  These 
awards indicate service but do not denote combat.  The 
veteran served in Vietnam from September 1969 to September 
1970.  The objective the evidence of record does not show, 
nor does the veteran specifically contend, that he actually 
engaged in combat with the enemy while serving in Vietnam.  

As the veteran does not have a confirmed history of engaging 
in combat with the enemy during service, his alleged 
stressors must be verified.  The Decision Review Officer who 
presided over the veteran's hearing in June 2004, gathered 
some information with respect to the veteran's company (the 
7th Marines) and apparently forwarded the information to 
Department of the U.S. Armed Services Center for Research of 
Unit Records (CURR) who, in or around March 2005, responded, 
essentially, that they could not specifically confirm the 
veteran's claimed stressors.  The author of this hand-written 
response did indicate that he stressors were "plausible" 
and recommended conceding them (the Board points out, as an 
aside, that it is bound by a recommendation by CURR on how to 
weigh an assess evidence, and as such, this latter comment is 
of little, if any, probative value).  

Thereafter, in response to a January 2006 request for 
verification of in-service stressors, a February 2006 letter 
from the United States Marine Corps, Archives and Special 
Collections Branch, stated that no further information could 
be provided to verify any of the veterans's reported in-
service stressors.  Thus, there is no evidence to support 
establishing a stressor for PTSD.  

For the above reason, we find that the credible and probative 
evidence is against the veteran's contention he experienced 
stressors in service, which have led to a diagnosis of PTSD.  
Therefore service connection for PTSD must be denied.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt but does not find that the 
evidence is approximately balanced as to warrant this 
application.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As a final point, the Board is sympathetic to the veteran's 
claim, and appreciates the testimony he presented in May 2007 
at the Travel Board hearing.  


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, December 
2003, and March 2006; a rating decision in September 2002; a 
statement of the case in March 2004; and a supplemental 
statement of the case in March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed psychiatric disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2006).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.      


ORDER

Service connection for PTSD is denied.   



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


